PER CURIAM:
After reviewing this proceeding to terminate Da.R.’s parental rights with respect to her daughter, D.R., we conclude that the judgment should be affirmed. In particular, we conclude for the reasons set forth in Parts I., II.A, and II.B. of Judge FeRREn’s opinion that there was sufficient evidence for the trial court to apply D.C.Code § 16-2353(b)(2) (1989 Repl.) relating to the physical, mental, and emotional health of the parties involved, and that Da.R.’s Fifth Amendment privilege against self-incrimination was not violated. We further conclude, for the reasons expressed in Part II.C.(l) of Judge FeRREn’s opinion, that the trial court erred in declining to apply D.C.Code § 16-2353(b)(5) (concerning evidence of continued drug activity in D.R.’s “home environment”) simply on the ground that D.R., as a boarder baby, see id. § 16-2353(b)(3)(A) (1995 Supp.), “never went home.” On the other hand, as set forth in Judge FaeRELl’s opinion, we reject Da.R.’s contention that, under D.C.Code § 16-2353(b)(5), the District of Columbia must satisfy her statutory right to treatment for drug abuse before termination of her parental rights. In accord with Judge FaRRELl’s opinion, we conclude — for reasons different from the trial court’s analysis — that § 16-2353(b)(5) does not stand in the way of terminating Da.R.’s parental rights on the facts of this case, and that the trial court did *1261not err in denying Da.R.’s motions for a continuance and for a new trial.

Affirmed.